Citation Nr: 1721908	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and major depression.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1978 and from May 1984 to October 1995.

The Veteran's sleep apnea and acquired psychiatric disorder claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2010.  The RO issued a Statement of the Case (SOC) in March 2012.  In July 2012, the Veteran filed his Substantive Appeal. 

The Board notes that the psychiatric claim on appeal was previously developed to include only PTSD. However, the Veteran's claims for service connection for PTSD, major depression, and bipolar disorder have been previously denied by the RO, and the Veteran has current psychiatric diagnoses besides PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal was recharacterized to include any psychiatric disorder.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The case was previously remanded in August 2016.  The RO issued a Supplemental SOC in April 2017.  

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2017, a VA treatment record was added to the file indicating that the Veteran had been admitted to a VA hospital for homicidality on May 9, 2017.  Prior to that, the Veteran had called the AOJ in response to an April 2017 letter regarding additional evidence that had been received in February 2016.  The Veteran was given the option by that communication to either request that the claims be remanded by the Board back to the AOJ for initial consideration or to waive his right to have the case remanded.  In his May 2017 call, the Veteran indicated that he wanted to select the first option and have the case remanded back to the AOJ for review of the additional evidence.  In this case, the Board notes that the AOJ had issued a Supplemental SOC in April 2017, which included review of VA treatment records through February 2017.  However, given the May 2017 indication that the Veteran was hospitalized as well as the Veteran's express desire to have additional evidence considered by the AOJ in the first instance, the Board finds that a remand is appropriate.  When additional evidence is received after the transfer of a case to the Board, as is the case here, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2016).  Under 38 C.F.R. § 20.1304(c) (2016), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c).  The Veteran contacted VA in May 2017 and indicated that he did not waive the procedural right of initial AOJ review.  Instead, the Veteran requested that the case be remanded.  Additionally, the evidence currently of record does not guarantee that the benefit sought for all claims may be fully allowed on appeal without such referral.  See 38 C.F.R. § 20.1304(c).  For these reasons, the Veteran's claims of entitlement to service connection will be remanded for appropriate action so that the above-noted evidence is appropriately considered.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding and relevant VA treatment records, to include any records generated by the May 2017 admission to the hospital.  

2.  The Veteran's claims should be readjudicated based on the entirety of the evidence, to include review of the additional treatment records, including any records generated by the Veteran's May 2017 admission to hospital for homicidality.

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




